Citation Nr: 1643644	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of residuals, skull fracture with cerebral contusion/traumatic brain injury (TBI) in excess of 40 percent disabling.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served from August 1975 to September 1978 with additional service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California which denied a compensable rating for residuals of skull fracture.  While the matter was pending on appeal, a January 2013 DRO decision granted a 40 percent rating effective October 23, 2008, the date of liberalizing law governing evaluation of TBI.  38 C.F.R. § 3.114 (a).

The Board notes that on September 13, 2016, the Veteran filed a VAF 21-526 EZ alleging entitlement to an earlier effective date for a 40 percent rating for TBI and claiming clear and unmistakable error (CUE).  This was after a June 2016 rating granted an initial 10 percent rating for residuals of skull fracture with cerebral contusion from September 2, 1978 to October 23, 2008 based on finding CUE in the original rating granting service connection in a March 1979 rating decision.  

The RO has yet to properly address this effective date/CUE claim, to include addressing whether the Veteran is intending to file a NOD with the rating assigned in the June 2016 rating for effective date purposes.  It is noted that a letter sent to the Veteran on October 19, 2016 only addresses the matter of the increased rating claim presently being withdrawn.  The RO should review this matter and determine if further action or clarification needs to be taken.


FINDING OF FACT

In September 2016 prior to the promulgation of a decision by the Board, the Veteran notified the Board in a signed and written statement of her intent to withdraw her appeal concerning the issue of entitlement to a rating in excess of 
40 percent for TBI.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an evaluation in excess of 40 percent for TBI are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.  

In a VAF 21-4138 received September 7, 2016, the Veteran stated the following. "Regarding SSOC dated June 19, 2016[,] I am withdrawing my case on evaluation of residuals, of skull fracture with cerebral contusion currently 40 percent disabling.  I accept the decision."  This statement was signed and dated by the Veteran.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of this matter is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


